Cooper, J.
This judicial review arises out of a consolidated proceeding before the Indiana Employment Security Division wherein the Review Board awarded unemployment compensation to approximately 8,000 claimants for various periods between September 25 and November 10,1964.
It appears from the record that the claimants filed their original claims before an appeals referee who decided the issues in favor of the appellant herein, holding that the claimants were not entitled to benefits for the period in question.
On review by the Review Board, the Board reversed the appeals referee and held that the claimants were entitled to benefits. The findings, conclusions and decision of the Review Board are as follows:
“STATEMENT OF FACTS: The record disclosed that:
(1) During the summer and fall of 1964, General Motors Corporation and the International Union, UAW, *280AFL-CIO, engaged in collective bargaining on a company-wide level and simultaneously the individual local unions were engaged in the negotiation of local issues with their respective resident management.
(2) All claimants involved herein were, at the time in question, members of the above-mentioned union, (hereinafter referred to as the ‘UAW’), by reason of membership in their respective local unions.
(3) The purposes of the company-wide negotiations were to make certain changes in the National Agreement between the UAW and General Motors Corporation, (hereinafter referred to as ‘GM’), and said National Agreement would cover all employees in the company-wide bargaining unit.
(4) On September 25, 1964, at 10 a.m., EST., the UAW called a strike at 89 widely separated GM plants. The employees at 41 other GM plants were instructed to continue working by the UAW. The four Indiana plants involved herein were among those 41 plants which continued working.
(5) As a result of an affirmative strike vote by the members, the International UAW was given authority to strike and to determine which plants, if any, would be struck.
(6) Of the 89 GM plants which were struck, some but not all were GM assembly plants. The four plants involved herein were manufacturers of parts and supplies. When the assembly plants were struck, the parts and supplier plants were faced with a lack of work, which, in turn, resulted in a layoff at some plants but there was no plant involved herein that was completely shut down unless said plant was actually shut down due to a strike on local issues.
(7) A new National Agreement went into effect on November 10, 1964, and three of the four plants involved herein resumed production shortly thereafter. The Bedford plant, after settling- local issues, had resumed production at an earlier date.
“Both at the referee hearing and before the Review Board, the following was the contention of GM: that the UAW used a ‘selective strike strategy’ in order to exert maximum pressure against GM in support of its demands; that all claimants herein were members of the same International Union; that all claimants herein voted affirmatively in favor *281of the strike; that all claimants herein were willing to work, only because they were directed to do so by the UAW; that all claimants herein were unable to work because of the action taken by the UAW; and that the claimants should have known, and- did know, that the shutting down of the ‘assembly’ plants would necessitate the shutting down of the ‘supplier’ plants, due to the lack of warehouse facilities throughout the GM system.
“It was the contention of the claimants herein that they were willing to return to work during the .period of September 25, 1964, through November 10, 1964, but were unable to do so because there was no work available for them at their employing plants. The claimants further argued that any labor dispute which caused their unemployment existed at the 89 plants which were, in fact, struck by the UAW and although there may have been a local labor dispute at each of the four plants involved herein, these local disputes had no causal connection with the claimants’ unemployment. The claimants stated that § 1504 requires two elements for disqualification; namely, a stoppage of work and a labor dispute, and contended that both of these elements must exist at the factory, establishment, or other premises where claimants were last employed. The claimants pointed out that the plants involved herein were geographically separate from the plants actually struck by the UAW and, therefore, there was no stoppage because of a labor dispute at these four plants.
“Although numerous cases were cited by both parties during the hearings and in their briefs, no Indiana decision was submitted which could be said to be squarely in point with the facts as-presented in this appeal.'
“FINDINGS AND CONCLUSIONS: The Review Board finds that:.
(1) GM is a very highly integrated organization. This organization consists of numerous, separate and distinct corporations whose dealings are with the general public, other manufacturers, and others outside the official GM family.-
(2) The collective bargaining involved herein was carried on by the International UAW on behalf of all its members who were employed by GM:
(3) At the time the claimants herein were seeking benefits, there was no strike involvéd at the factory, establishment or other premises where these claim*282ants were last employed nor is there any contention that the employer locked out said claimants; They were laid off due to a lack of work.
(4) During the time mentioned herein, GM continued to operate the four plants in question so far as they had available work. There is no testimony that operations were only on a standby or maintenance basis. There is no testimony of a slowdown or curtailment of production being used as a tool by either labor or management in negotiations at the four plants in question.
(5) The record reveals that prior to the signing of a National Agreement, local issues in dispute were settled at least at one of the plants involved herein and the employees, returned to work about October 22,1964, at the Central Foundry in Bedford, Indiana, but the National Agreement between GM and UAW was not signed until November 10,1964.
“In view of the above facts, this Board concludes that:
(1) All claimants herein were members of the UAW.
(2) The UAW and GM were negotiating the National Agreement.
(3) There were strikes at some scattered GM plants.
(4) There were not strikes at any of the four GM plants involved herein during the time that the claimants herein have applied for unemployment compensation benefits.
(5) There was no general plant shutdown, lockout, or controlled curtailment of production at any of the four plants involved herein during the time which claimants have applied for benefits.
(6) There were layoffs at all four of the plants involved herein due to the fact there was no work available at the time.
“The Review Board ultimately concludes that there was no strike, lockout, or other directly attributed shortage of work due to a labor dispute at the factory, plant, or establishment where the claimants were last employed and, therefore, § 1504 of the Act is not applicable.
“DECISION: The decision of the referee is hereby reversed this 30th day of October, 1967, and provided they are otherwise eligible, the claimants are entitled to benefits.”
*283The sole assigned error in this review, is that the Review Board’s decision is contrary to law. The appellant bases its assigned error on three major premises, namely: First, that the Review Board’s findings are not supported by the evidence; second, that the findings do not support the ultimate conclusion reached, either as that conclusion is stated by the Review Board or as is required to determine eligibility under Sec. 1504 of the Employment Security Act; and third, the Review Board’s ultimate conclusion rests on an interpretation of the governing statute which is erroneous as a matter of law.
The governing statute involved in this matter in Burns’ Indiana Statutes, Anno., (1964 Repl.) Sec. 52-1539 (c), the pertinent part of which reads as follows:
“An individual shall be ineligible for waiting period or benefit rights: for any week with respect to which an employee of the division, designated by the director and hereinafter referred to as the deputy, finds that his total or partial or part-total unemployment is due to a stoppage of work which exists because of a labor dispute' at the factory, establishment, or other premises at which he was last employed; Provided, That this section shall not apply if it is shown to the satisfaction of the deputy that: he is not participating in or financing or directly interested in the labor dispute which caused the stoppage of work; and he does not belong to a grade or class of workers of which, immediately before the commencement of the stoppage, there were members employed at the premises at which the stoppage occurs, any of whom are participating in or financing or directly interested in the dispute; and he has not voluntarily stopped working, other than at the. direction of his employer, in sympathy with employees in some other establishment or factory in which a labor dispute is in progress; . . .”
We cannot agree with the appellant in its contention that the findings are not supported by the evidence. Our Supreme Court set forth the duty of a court on judicial review in the case of Ross et al. v. Review Bd., of Ind. Emp. Sec. Div. *284(1962), 243 Ind. 61, 65, 182 N. E. 2d 585, wherein the Court stated:
“It is well settled that the burden is on appellant to show error on appeal. As long as there is any substantial ground upon which the decision of the lower tribunal may be sustained on appeal, the judgment will not be reversed. The reviewing court may examine the entire record to sustain the lower court’s action. The court does not search the record to reverse, although it may do so in order to affirm. State ex rel. Tittle v. Covington, etc., Schools (1951), 229 Ind. 208, 96 N. E. 2d 334; City of Ft. Wayne v. Bishop (1950), 228 Ind. 304, 92 N. E. 2d 544; 2 I.L.E., Appeals, Sec. 461, p. 332, 333; F.W.&H., Ind. Tr. & App. Pract., 1961 Pocket Supp., Sec. 2783, p. 134. . . .
“The rule as stated by the Appellate Court in Merkle v. Review Bd., Emp. See. Div. (1950), 120 Ind. App. 108, 111, 90 N. E. 2d 524, is as follows:
‘Burns’ 1933 (1949 Supp.) Sec. 52-1542k provides that: “Any decision of the review board shall be conclusive and binding as to all questions of fact.” This means that we are not at liberty to weigh the evidence. We must accept the facts as found by the board and can disregard them only in the event they are not sustained by any evidence of probative value.’ ” (Authorities omitted)
Our Supreme Court affirmed the above rule in the case of Adams et al. v. Review Bd. Ind. Emp. Sec. Div. et al. (1957), 237 Ind. 63, 69, 143 N. E. 2d 564, wherein the Court stated:
“The question whether a claimant is available for work so as to be entitled to unemployment benefit payments is one of fact to be determined by the Review Board. (Authority omitted)
“It is the general rule that the decision of the Board as to all questions of fact is conclusive and binding upon the court; and the court will not disturb the decision of the Board ‘unless reasonable men would be bound to reach a different conclusion on the evidence’ in the record . . .”
*285*284A review of the record in this judicial review reveals that the evidence concerning the facts was conflicting. Because *285of such conflicting evidence, we cannot say that reasonable men would have reached a different conclusion than that reached by the Review Board herein on the record now before us.
The second premise relied upon by the Appellant is that the ultimate conclusion reached by the Review Board is not supported by the findings as required to determine eligibility under Sec. 1504 of the Employment Security Act. Appellant contends in substance, that the Review Board concluded that Sec. 1504 was not applicable because “there was no strike, lockout, or other directly attributed shortage of work due to a' labor dispute at the factory, plant, or establishment where the claimants were last employed.” The Appellant further contends that what the Review Board meant by this language conflicts fundamentally with the meaning this Court has consistently assigned to the statutory mandate that a claimant is ineligible for benefits if his employment is “due to a stoppage of work which exists because of a labor dispute at the factory, establishment or other premises at which he was last employed.” (Our emphasis)
This Court, in the case of Carnegie-Ill., etc. v. Review Board, etc. (1947), 117 Ind. App. 379, 391, 72 N. E. 2d 662, defined “work stoppage” as follows:
“Stoppage of work has been held to mean since the passage of the Indiana Employment Secruity Act a curtailment of production affecting unemployment rather than a plant-wide stoppage ... A stoppage of work commences at the plant of the employer when a definite check in production operations occurs. A stoppage of work ceases when operations are resumed on a normal basis, (authorities omitted).”
In this regard, the Review Board herein made the following conclusion:
“(5) There was no general plant shutdown, lockout, or controlled curtailment of production at any of the four plants involved herein during the time which claimants have applied for benefits.”
*286This conclusion, when coupled with the second important phrase of Sec. 52-1539 (c), which reads in part “. . . because of- a labor dispute at the factory, establishment or other premises at which he was last .employed,” presents the crux of this review: Was there a labor dispute at the factory, establishment or other premise of the claimants herein, which resulted in the work stoppage?
This Court, in the case of Frank Foundries Corp. v. Rev. Bd. (1949), 119 Ind. App. 693, 698, 88 N. E. 2d 160, defined the purpose of the Act as follows:
“The purpose of the Act is to provide benefits for those who are involuntarily out of employment. In other words, it is intended to benefit those who are out of employment because the employer is unable, for reasons beyond the employees’ control, to provide work, ... It is not intended to finance those who are willingly refusing to work, when work is available because of a labor dispute, (authorities omitted) ”
The Review Board herein reached the conclusion that:
“There were layoffs at all four of the plants involved herein due to the fact that there was no work available at the time.”
After a review of the record, we agree with the Review Board that there were layoffs at the four plants because there was no work available. We furthermore are of the opinion that there was no labor dispute at these four factories, as that term is used in our statute. The probem arises when the term “establishment” is used as provided in the governing statute. Were these four plants part of the “establishment” which caused a work stoppage because of a labor' dispute ? If Appellant is to succeed in this judicial review, these four plants must be part of a nation-wide system which constitutes one “establishment” because of the “functional integration” of its plants.
In the case of Abnie v. Ford Motor Co. (1963), 175 Ohio St. 273, 194 N. E. 2d 136, 137, the Supreme Court of Ohio was pre*287sented a similar question as that presented in this review. The pertinent Ohio Statutory language reads as follows:
“(1) lost his employment or has left his employment by reason of a labor dispute (other than a lockout) at the factory, establishment, or other premises at which he was employed . . .” (our emphasis)
In interpreting the definition of “establishment” the Court stated at page 138:
“The word, ‘establishment,’ has a clear and natural meaning as a distinct physical place of business. In other words, ‘establishment’ as used in this act connotes a place of employment. The fact that, as here, an employer conducts a highly integrated business composed of individual units spread over many states with the operation of each unit interdependent on the operation of the other units does not constitute such business an ‘establishment’ within the meaning of this act.”
In the case of Nordling v. Ford Motor Co. (1950), 231 Minn. 68, 89, 42 N. W. 2d 576, the Court held:
“We believe that the solution of the problem lies in determining from all the facts available ivhether the unit under consideration is a separate establishment from the standpoint of employment and not whether it is a single enterprise from the standpoint of management or for the more-efficient production of goods.” (our emphasis)
In deciding whether a unit of employment is a separate establishment, the decision must be based on all facts relating to the relationship of the employee to the unit of employment. Factors to be taken into consideration may include the functional integration of the corporation’s plants, the general unity of the plants as a whole, and the physical proximity of one plant to other plants, but these factors are not the sole tests. Nordling v. Ford Motor Co., supra; Northwest Airlines, Inc. v. Mich. Emp. Sec. App. Bd. (1966), 378 Mich. 119, 142 N. W. 2d 649, 654; Park v. App. Board of Mich. Emp. Sec. Comm. (1959), 355 Mich. 103, 94 N. W. 2d 407.
*288Other factors to consider are the hiring and firing of employees, the relationships between local unions and national unions, and the local agreements, including wages, seniority rights, etc. Applying the above factors to the record in this judicial review, we cannot say as a matter of law that the decision of the Review Board is contrary to the statutory mandate of Section 1504.
The final contention of the appellant is that the claimants were on strike because their exclusive authorized bargaining representative, the International Union, had taken the action to provide effective leverage in its bargaining with General Motors Corporation. Appellant further contends that pursuant to paragraph 118 of the National Agreement, the local unions were bound to any decision or action taken by such International Union.
In the case of Jenkins v. Review Bd. of Ind. Emp. Sec. Div. (1965), 138 Ind. App. 12, 22, 211 N. E. 2d 42, 47, our Court stated:
“It is undisputable and clear that a union in concert with an employer cannot waive, release or commute by specific provision or implication any of the rights and benefits of the individual under the Act. If such an agreement to do so were made, the provision would be void as against the statutorily expressed public policy.”
To hold otherwise would violate the declared purpose of the Act to provide benefits for persons who are involuntarily out of employment Burns’ Ind. Stat. Anno. (1964 Repl.), Sec. 52-1525; Walter Bledsoe Coal Co. v. Review Board., etc. (1943), 221 Ind. 16, 46 N. E. 2d 477. We are therefore of the opinion that the final contention of the Appellant is without merit.
For all of the above and foregoing reasons, we cannot say, as a matter of law, that the decision of the Review Board is contrary to law, and we must, therefore, affirm its decision.
Decision affirmed. Costs vs. Appellant.
*289Carson, J., Lowdermilk, C.J., concur; Sullivan, J., concurs in result only, with separate opinion.